Name: Commission Regulation (EEC) No 715/83 of 29 March 1983 amending Regulation (EEC) No 1759/82 with regard to the final date for distribution of the aid to small-scale milk producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/28 Official Journal of the European Communities 30 . 3 . 83 COMMISSION REGULATION (EEC) No 715/83 of 29 March 1983 amending Regulation (EEC) No 1759/82 with regard to the final date for distri ­ bution of the aid to small-scale milk producers difficulty in complying with the final laid down for distribution of the aid ; whereas this date should accor ­ dingly be postponed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 11 89/82 (2), and in particular the third para ­ graph of Article 2a thereof, Whereas, under the second indent of Article 1 (3) of Commission Regulation (EEC) No 1 759/82 (3), the distribution of the amounts among small-scale milk producers must be carried out before 31 March 1983 ; whereas, because of delays in the adoption of the national provisions on distribution of this aid and in consequence in the approval of these provisions by the Commission, a number of Member States are finding HAS ADOPTED THIS REGULATION : Article 1 The date of '31 March 1983' given at the second indent of Article 1 (3) of Regulation (EEC) No 1759/82 is replaced by '1 June 1983 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 31 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 6 . 1977, p. 6 . (2) OJ No L 140, 20 . 5. 1982, p . 8 . 0 OJ No L 193, 3 . 7 . 1982, p . 19 .